DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Examiner acknowledges the reply filed on 05/23/2019 in which claims 1 and 14 were amended.  Claims 5-13 have been previously cancelled.  Currently, claims 1-4 and 14-17 are pending for examination in this application.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 05/23/2019, has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4 and 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilcox et al. (PGPub 2008/0319376), in view of Zhang et al. (USPN 6,723,063).
[Claims 1, 2, 14, and 15]  Wilcox teaches a catheter system (figure 1, item 10) for delivering ultrasonic energy to a treatment site within a body lumen (paragraph [0022]), the catheter comprising:

a plurality of ultrasound radiating members (figure 5, item 40) positioned within the energy delivery section (figure 9a; paragraph [0031]), the plurality of ultrasound radiating members being allocated into at least three electrical groups (figure 5, items G1-G5) comprising three or more ultrasound radiating member (paragraph [0059]) (The examiner notes that while figure 5 is illustrated with 5 groups (G1-G5), Wilcox teaches up to 9 groups; i.e. G1-G9 (paragraph [0061])); wherein each of the ultrasound radiating members (figure 5, item 40) of one electrical group is spatially interdigitated with each of the ultrasound radiating members of another electrical group (figure 5; paragraph [0059]);
wherein the plurality of ultrasound radiating members (figure 5, item 40) are mounted on an inner core (figure 9a, item 34), wherein the inner core is configured for insertion into the tubular body (paragraphs [0056], [0057]).
Wilcox does not specifically disclose the ultrasound radiating members are electrically connected such that each electrical group can be powered individually or simultaneously with every other group.
However, Zhang teaches a system for delivering ultrasonic energy comprising a tubular body (figure la, item 12) with a plurality of ultrasonic radiating members allocated into electrical groups (figure 7c, item 40); wherein each of the electrical groups are electrically connected together such that they can be powered together as a group and 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the structure taught by Wilcox, with the individual powering of electrical groups, as taught by Zhang, in order to provide increased functionality by allowing for independent control of individual ultrasonic radiating groups, as well as allowing for increased flexibility of the tubular body by allowing for a decreased number and size of wires.
[Claims 3 and 16]  Wilcox and Zhang teach the limitations of claims 1 and 14, upon which claims 3 and 16 depend.  In addition, Wilcox discloses at least one therapeutic compound delivery lumen (figure 2b, items 30a-f) that extends through the tubular body (figure 1, item 12) and terminates at least one outlet (figure 2b, items 58a-f) positioned in the energy delivery section (figure 9a; paragraphs [0054], [0055], [0069]).
[Claims 4 and 17]  Wilcox and Zhang teach the limitations of claims 1 and 14, upon which claims 4 and 17 depend.  Wilcox also teaches the ultrasound radiating members (figure 5, item 40) can be interdigitated in a regular pattern (paragraphs [0059], [0061], [0065]).

Response to Arguments
Applicant's arguments filed 05/23/2019 have been fully considered but they are not persuasive.  The applicant asserts that the prior art of record does not disclose the invention as claimed.
Examiner has fully considered the applicant’s arguments but they are not persuasive.  It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
For the record, the examiner notes the interpretation of the prior art, relative to the currently amended claims, has not changed from the interpretation presented in the Examiner’s Answer to Appeal Brief (dated 04/20/2017).  It is the examiner’s opinion that the scope of the claims has not been amended to obviate said interpretation affirmed by the Patent Trial and Appeal Board (dated 09/10/2018).
With regards to claims 1 and 14, applicant’s representative argues the amended claim language obviates the examiner’s previous interpretation of the prior art to Wilcox.  The examiner respectfully disagrees.  Specifically, as clearly recited in paragraph [0061] of Wilcox, the ultrasound assembly can comprise “about one to nine groups.”  The limitation of claim 1, requiring “electrical groups comprising 3 or more ultrasound radiating members” would only minimally require 2 “groups” of 3 “members,” for a total of 6 members.  The limitation of claim 14, requiring “at least three electrical groups comprising more than one ultrasound radiating member” would only minimally require 3 “groups” of 2 “members,” for a total of 6 members.  Therefore, since Wilcox teaches up to 9 groups (designated as item 40 in figure 5), the amendment to claim 1, as well as claim 14, do not overcome the examiner’s previous interpretation of Wilcox and rejection of record.  
In light of the rejection and comments above, the examiner asserts the prior art of record teaches all elements as claimed and these elements satisfy all .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/07/2022